DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
The claims contain numerous instances of “said”; this phrase, wherever it appears, should be changed to --the-- or to --said--; 
In claim 1, reference numbers “11”, “13” and “14” should be placed in parentheses, wherever not already so;
Only the first letter of each claim should be capitalized;
In claim 1, line 5, “(8,)” should read --(8),--;
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted in the first paragraph of MPEP 608.01(m), “[e]ach claim begins with a capital letter and ends with a period,” and “[p]eriods may not be used elsewhere in the claims except for abbreviations.” Therefore, claim 1 ends at line 14 with “ducks 14.”, claim 5 ends at line 7 with “grounded.” It is unclear whether the text following the period, but before the beginning of the next claim, is intended to be claimed subject matter.
In claim 1, line 14, the phrase “the air inlet ducks” lacks proper antecedent basis. Moreover, it is unclear to what the term “ducks” refers.
In claim 5, line 3, the claim limitation “the unwinding roller” lacks proper antecedent basis;
In claim 5, line 4, the claim limitation “the discharge gap” lacks proper antecedent basis;
In claim 5, line 4/5, the claim limitation “the plasma deposition area” lacks proper antecedent basis;
In claim 5, line 6, the claim limitation “the top electrode” lacks proper antecedent basis;
In claim 5, line 6/7, the claim limitation “the bottom electrode” lacks proper antecedent basis;
In claim 5, line 7 (i.e. after the end of the claim), the claim limitation “the power” lacks proper antecedent basis;
In claim 5, line 8, (i.e. after the end of the claim), the claim limitation “the air inlet duct” lacks proper antecedent basis;
In claim 5, line 13, (i.e. after the end of the claim), the claim limitation “the drawing roller” lacks proper antecedent basis;
In claim 5, line 14/15, (i.e. after the end of the claim), the claim limitation “the winding roller” lacks proper antecedent basis;
In claim 6, last line, the claim limitation “the deposition layer” lacks proper antecedent basis.
It should also be noted that several of the claims (1, 5, 7, 8 and 9) utilize the transitional phrase “consisting of” or “consist of”. However, given the numerous issues identified above, it is unclear whether only the listed elements/steps. For purposes of presenting the pertinent prior art, until further clarification from the Applicant, the transitional phrases will be considered equivalent to “comprising”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (CN1421564A) in view of Nakamura (US6489585B1).
Qiu discloses (see Figs. a continuous production device comprising an unwinding roller (45), an unwinding adjustment roller (43), a plasma deposition area (2), a winding adjustment roller (lower 41), a drawing roller (upper 41), and a winding roller (44) which are arranged in sequence, and there are a top electrode (21) an upper barrier dielectric plate (23), a lower barrier dielectric plate (24), and a bottom electrode (22) sequentially arranged in said plasma deposition area from top to bottom, wherein said upper barrier dielectric plate is closely attached to said top electrode, and said lower barrier dielectric plate is closely attached to said bottom electrode, and there is discharge gap left between said upper barrier dielectric plate and the lower barrier dielectric plate (see figures). There is a gas supply system 3 supplying gas through some sort of ducts and inlets as seen in Fig. 1. The height direction of said top electrode and said upper barrier dielectric plate and/or said lower barrier dielectric plate and of said bottom electrode can be adjusted up and down. See translation paragraph [0035] mentioning the discharge gap is “preferably set to 1 to 5 mm” implying the gap can be adjusted. The central axes of the various rollers are arranged din parallel, as can be seen in the figures.
Qiu discloses an apparatus as claimed, except for the multiple air inlets as claimed. It should be noted that Fig. 1 of the application shows the upper electrode and upper dielectric as being made of separate sections disposed next to each other, such that the air intakes 13 are formed by gaps in between these electrode/dielectric sections. Such an electrode arrangement is known. See for example Fig. 3 of Nakamura, showing a plasma treatment apparatus having multiple spaced-apart, electrically-connected, upper electrode and dielectric sections 3 (see Fig. 2, showing the electrode 10 covered with dielectric 12). Thus, the spaces between these sections define gas inlets gaps.
Since such an electrode arrangement is conventional, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the electrodes/dielectrics of Qui in such multiple sections, as a simple substitution of one conventional electrode/dielectric arrangement for another, with predictable results. 
It should be noted that there is nothing in the product claims limiting the apparatus to capacitor manufacturing. The disclosed and claimed apparatus appears to be a conventional plasma treatment apparatus that can be used for various purposes, depending on the chosen gasses and process parameters.
Claim 4, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Nakamura and further in view of Cao (CN 203781447 U)
The claimed invention is deemed obvious in view of Qiu and Nakamura, as discussed above, except for the claimed inflatable rollers.
Inflatable rollers are known in the art of web-like material handling. See for example abstract of Cao, mentioning winding rollers with inflatable shaft.
Therefore it would have been obvious to one of ordinary skill In the art to implement the winding and unwinding rollers of Qiu as inflatable rollers, as a simple substitution of one known element for another.
Claims 5-10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Shao (CN106952728A) in view of Qiu.
Shao discloses a method for increasing the energy storage density of a capacitor thin film 7 by using atmospheric-pressure low-temperature plasma apparatus comprising a top electrode and a bottom electrode (5) connected to a high voltage power supply as claimed (see third paragraph on translation page 4). The precursor is for example ethyl orthosilicate (i.e. tetraethyl orthosilicate), and the working gas can be nitrogen (see claim 9).  The obtained functional film results in a high insulation performance high dielectric constant layer (see translation, “The beneficial effects of the invention are as follows:” on page 3). 
Shao does not disclose performing this process using a continuous production apparatus. However, as discussed above, a plasma treatment apparatus as claimed is known in the art. See discussion of Qiu, above. 
In view of the teachings of Qiu, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the apparatus of Shao for continuous production, in order to be able to increase the rate of production of capacitors having the improved properties. Regarding claim 6, the processing time can be changed by changing the rotating speed of the drawing roller (see translation, page 4, second paragraph).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729